Citation Nr: 9918136	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-33 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance (NSLI) policy.


REPRESENTATION

Appellant represented by:	James B. Zimarowski, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1954, April 15, 1957 to July 1, 1957, and July 1961 
to August 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1993 administrative determination 
of the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (RO&IC) in Philadelphia, Pennsylvania.  
This is a contested claim.  The appellant is the veteran's 
widow.  The appellee is the veteran's sister.

The matter on appeal was initially before the Board in 
November 1997, at which time it was remanded for additional 
development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
appellant's claim has been obtained.

2.  In January 1955 the veteran completed an application for 
NSLI; his policy became effective that same month. 

3.  In a July 1983 beneficiary designation, the veteran 
designated the appellant, 
B. L. H., as the principal beneficiary for his NSLI proceeds, 
and named J. L. S. as the contingent beneficiary. 

4.  The veteran did not change either his primary or 
contingent beneficiaries after July 1983; the veteran died on 
October [redacted], 1991.

5.  In July 1993, the appellant was convicted of first-degree 
murder of the beneficiary; her insanity defense was rejected; 
the conviction has not been overturned.  


CONCLUSION OF LAW

The appellant is not entitled to the proceeds of the 
veteran's NSLI policy. Shoemaker v. Shoemaker, 263 F. 2d 931 
(1959); 38 U.S.C.A. §§ 1917, 5107 (West 1991); 38 C.F.R. 
§ 8.22 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In January 1955, the veteran filed an application for 
National Service Life Insurance.  The veteran's application 
was approved and the policy number assigned was [redacted].

In May 1959, the veteran's policy number was converted from 
[redacted] to [redacted].  

In a August 1974 change of beneficiary form, the veteran 
changed the beneficiary on his insurance policy to the 
appellant, B. L. H.  

In a July 1983 designation of beneficiary form, the veteran 
designated the appellee, J. L. S. as the contingent 
beneficiary.  He kept the appellant, B. L. H., as the 
principal beneficiary.  

A copy of a death certificate shows that the veteran died on 
October [redacted], 1991.  Cause of death was listed as gunshot wound 
to chest and gunshot wound of chest and abdomen.

Copies of newspaper articles show that the appellant was 
convicted of first degree murder of her husband on July 23, 
1993, by the Harrison County Circuit Court in West Virginia 
and that her insanity defense was rejected.  

In a letter dated September 1994, Dr. D. C. wrote that he had 
treated the appellant for five years.  He wrote that the 
appellant would not and could not form the intent to kill the 
veteran and thereby produce the abandonment that she so 
desperately feared.  He wrote that it was unclear what 
precisely occurred on the day of the veteran's death, but 
that it was clear from the appellant's history and clinical 
presentation that she did not premeditate the intent to kill 
her husband.  

In a letter dated September 1994, Dr. T. G. wrote that the 
appellant did not recall the events in question, and, as 
such, was unable and could not have formed the intent 
required for premeditation of first degree murder.  

In a letter dated October 1994, the appellant's attorney 
asserted that the preponderance of the evidence was clearly 
that the appellant was insane at the time of the killing, if 
she actually did the killing.  

In a February 1999 memorandum and order, the United States 
District Court denied the appellant's petition for a writ of 
habeas corpus.  It was noted in the order that the appellant 
had been convicted of murder in the first degree, and had 
exhausted all of her state remedies of appeal.  


Analysis

The appellant's claim is well grounded.  All relevant facts 
pertaining to the claim have been properly developed and 
there is no further duty on the part of VA to assist her in 
the development of additional facts.  38 U.S.C.A. § 5107(a) 
(West 1991).

Although the appellant has been convicted of first-degree 
murder of her husband, she contends that she is entitled to 
the proceeds of the veteran's NSLI policy and should be 
recognized as the rightful beneficiary since according to 
her, she did not commit such killing, but that if she did 
commit such killing, she was insane at the time of the 
killing. 

Basically, an NSLI policy is a contract between the veteran 
and the Federal Government, which assigns duties and 
responsibilities to the parties of the legally binding 
agreement.  The veteran, as the insured party, possessed the 
right to designate the beneficiary or beneficiaries of the 
policy, and at all times enjoyed the right to change the 
beneficiary or beneficiaries without the consent of such 
beneficiary or beneficiaries.  38 U.S.C.A. § 1917 (West 
1991); 38 C.F.R. § 8.22 (1998).

The situation in which a beneficiary in a NSLI policy kills 
the insured is not specifically covered by federal statute or 
regulation.  However, the United States Court of Appeals for 
the sixth Circuit (Court) has held that public policy 
prevents such a beneficiary from taking the proceeds of the 
NSLI policy, unless the beneficiary was insane at the time, 
or the killing was by accident or in self-defense.  Such 
public policy is founded upon the equitable principle that no 
person should be permitted to profit from his own wrong. See 
Shoemaker v. Shoemaker, 263 F. 2d 931 (6th Cir., 1959). 

As the appellant was the primary beneficiary in the veteran's 
last designation of beneficiary form (July 1983), under most 
circumstances she would be entitled to the proceeds of the 
veteran's life insurance policy.  However, she was convicted 
of the murder of the veteran in July 1993.  Thus, the holding 
of the Court of Appeals is controlling and prevents the 
appellant from taking the proceeds of the veteran's policy 
based upon this fact situation.  Shoemaker,263 F. 2d at 932.  

As noted above, the United States Court of Appeals noted an 
exception to the common-law rule if the beneficiary was 
insane at the time of the killing.  Shoemaker, 263 F. 2d at 
932.  In July 1993, the Harrison County Circuit Court 
rejected the appellant's insanity defense.  In February 1999, 
the United States District Court for the Northern District of 
West Virginia denied the appellant's petition for a writ of 
habeas corpus.  

Thus, despite the letters submitted by Dr. D. C. and Dr. T. 
G. in September 1994 contending that the appellant was insane 
at the time of the killing in question, the fact remains that 
the Harrison County Circuit Court rejected the appellant's 
insanity defense and her subsequent appeals have been 
rejected.  As the veteran's insanity defense failed, and she 
was determined to be sane at the time she killed the veteran, 
the common law principle followed by the federal courts 
requires that the appellant forfeit all rights which she had 
under the policy.  

Consequently, even though the appellant was the last person 
designated by the veteran as the primary beneficiary of his 
NSLI policy, she is not entitled to the proceeds of such 
policy for the reasons discussed above.  In view of the 
undisputed fact that the appellee is the last person 
designated by the veteran as the contingent beneficiary of 
the proceeds of his NSLI policy, she and she alone is 
entitled to payment.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and the appellant's claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement by the appellant to the proceeds of the veteran's 
NSLI policy is denied.








		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

